DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 02/24/2022. In virtue of this communication, claims 1 – 21 are currently pending in the instant application and claims 22-27 are withdrawn from consideration due to Applicants election of invention I after the restriction requirement issued 09/28/2021. 
Response to Argument
2.	Applicant's arguments with respect to claims 1 – 26 have been considered but are not persuasive. A discussion follows:
In the Feb 2022 Remarks, pages 8 - 11, Applicant appears to be arguing that the combination of Tabet and Jung do not teach “before expiration of an inactivity period, initiating signaling activity with a radio access network (RAN) node of a servicing cell,” as in claim 1 and similar features in claim 11 and 16. 
For support, Applicant argues that while the applied secondary reference does disclose reporting stored measurements with the network while still in idle mode and therefore appears to teach the argued feature, other sections of the reference appear to indicate that no signaling occurs until a connection is reestablished. Accordingly, Tabet in view of Jung does not teach in initiating signaling activity with a RAN node before expiration of an inactivity period as required by the argued feature. 
The Examiner finds this argument not persuasive.  The preponderance of  evidence, i.e. the passages of Jung cited by the examiner and other sections of Jung appear to show that Jung teaches sending information while in the idle mode. Thus, before expiration of an inactivity period, as required by the argued feature. For example, as noted by the Applicant, Jung in paragraphs [0146] – [0149] explicitly recites “the UE reconnects in the idle mode, and then may generate the effective RLF report.”  In claim 1, Jung states that the “generating the mobility history information and transmitting the mobility history information to a network.”  Claim 7 then further states “wherein the mobility history information is generated in a radio resource control, RRC, connected state and/or in an RRC_idle state.”
Additionally, even if Applicant is correct and the UE of Jung must exit the idle mode and send the data, Jung is exiting the idle mode early due to the detection of a failure. The claim only requires sending the data before expiration of an inactivity period. Thus, the breadth of the claim reads upon Jung exiting the idle mode early to send the data, i.e., before the normal expiration of the idle mode.  
Because Jung explicitly calls out reconnecting in the idle mode and generates the report for the eNB, and because other sections of the Jung reference appear to support the explicit teaching of Jung and because even if the Applicants assertations were correct the breadth of the claim would still read upon Jung, the Examiner finds that the combination of Tabet and Jung teaches the argued feature. Accordingly, the previous rejection is maintained.         
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1 – 7, 10 – 14, 16 – 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al. (hereinafter “Tabet”) (Pub # US 2016/0345217 A1) in view of Jung et al. (hereinafter “Jung”) (Pub # US 2016/0198384 A1).
Regarding claims 1, 11, and 16, Tabet discloses a method for a user equipment (UE) (see UE 106 in Fig. 1) to extend connectivity with a cellular network (see network 100, [0059]), the method comprising: 
monitoring at least one of a serving cell of the UE and a neighbor cell of the UE to determine whether there is a network condition wherein the UE is to transition to an out-of- service (OOS) state (see [0083] – [0085], [0102] – [0103], [0107] – [0109], [0115] where the UE is making measurements on the cells, that indicate a radio link failure may occur placing the UE in a state where neighboring cells are out of range and a current cells is weak, thus the UE is unable to successfully decode the PDCCH (Physical Downlink Control Channel) due to low RSRP detected, thus monitoring, a condition where see [0115] Out of Service procedure make take place); and 
in response to determining the network condition, initiating signaling activity with a radio access network (RAN) node of the serving cell (see [0089], [0103], [0107], [0109], [0115] where the UE at the end of a TTT period reports the measurements for the UE requests a RACH attempt value (to the BS 102 of the cellular network, see [0095] – [0097], [0107]), that operates to delay the OOS procedure as much as possible, thus initiating a signaling activity with the RAN node). 
Tabet, discloses the method above, where the radio link failure timer is extended and the mobile performs in response to the network condition measuring and reporting for the RRC connection reestablishment initiating signaling activity with a radio access 
However, Tabet does not particularly disclose before expiration of an inactivity period, initiating signaling activity with a radio access network (RAN) node of the serving cell. 
In an analogous art, Jung is mobility management of mobile terminals, i.e. UE (see Abstract). Jung teaches before expiration of an inactivity period, initiating signaling activity with a radio access network (RAN) node of the serving cell (see Jung, claim 1 specifically, and [0146] - [0149], where Jung teaches that the UE connected in idle mode reports all the measurements that it stored, including those after the UE went out of service OOS).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention, to initiate signaling activity with the radio access node (RAN) node of the serving cell, before expiration of an inactivity period, as taught by Jung, thereby supporting proper inter-cell movement by better considering the actual movement situation, as discussed by Jung (see Jung, [0007]). 
Regarding claims 2 and 12, Tabet in view of Jung discloses wherein monitoring the serving cell comprises comparing a reference signal received power (RSRP) measurement of the serving cell to a serving cell RSRP threshold value (see Tabet, [0079], [0085]; or see also Jung, [0188], [0191], [0192]). 
Regarding claims 3 and 13, Tabet in view of Jung disclose wherein the serving cell RSRP threshold value is based on a minimum specified RSRP measurement of the 
Regarding claims 4 and 14, Tabet in view of Jung disclose wherein the serving cell RSRP threshold value is further based on a serving cell RSRP threshold buffer amount (i.e., offset) that raises the serving cell RSRP threshold value (see Tabet, [0087] – [0090]).
Regarding claims 5 and 17, Tabet in view of Jung disclose wherein monitoring the neighbor cell comprises comparing a reference signal received power (RSRP) measurement of the neighbor cell to a neighbor cell RSRP threshold value (see Tabet, [0013], [0105] - [0107] where the mobile reports measurement events A2/A3/A4 including a comparison between servicing and neighbor cells). 
Regarding claims 6 and 18, Tabet in view of Jung disclose wherein the neighbor cell RSRP threshold value is based on an RSRP measurement of the serving cell (see Tabet, [0013], [0107]).
Regarding claims 7 and 19, Tabet in view of Jung disclose wherein the neighbor cell RSRP threshold value is further based on a neighbor cell RSRP threshold buffer amount (i.e., offset) that raises the neighbor cell RSRP threshold value (see Tabet, [0087] – [0090]).
Regarding claims 10 and 21, Tabet in view of Jung disclose modifying a value of a counter corresponding to the signaling activity with the RAN node of the serving cell, and wherein at least a portion of the signaling activity with the RAN node of the serving cell occurs further in response to a determination that the value of the counter  has not reached a final value (see Tabet, [0102], [0108] - [0111] for N310 timer essentially .
5.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tabet et al. (hereinafter “Tabet”) (Pub # US 2016/0345217 A1) in view of Jung et al. (hereinafter “Jung”) (Pub # US 2016/0198384 A1) as applied to claims 1, 11 above, and further in view of Arab et al. (hereinafter “Arab”) (Pub # US 2018/0332486 A1).
Regarding claims 8 and 15, Tabet in view of Jung do not disclose specifically that making a battery level measurement of a battery of the UE; and wherein initiating signaling activity with the RAN node of the serving cell is further in response to a determination that the battery level measurement is above a battery level threshold. 
In an analogous art, Arab teaches that making a battery level measurement of a battery of the UE; and wherein initiating signaling activity with the RAN node of the serving cell is further in response to a determination that the battery level measurement is above a battery level threshold (see Arab, [0035], [0045] for the device determine whether its battery level is above threshold battery level and establish the communication link). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the invention, to making a battery level measurement of a battery of the UE; and wherein initiating signaling activity with the RAN node of the serving cell is further in response to a determination that the battery level measurement is above a battery level threshold thereby generates connectivity information indicating the . 
Allowable Subject Matter
6.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY ADDY can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/Primary Examiner, Art Unit 2645